Citation Nr: 0202011	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteochondritis 
dessicans of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1943 to October 1944.

Shortly after service, in November 1944, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California, granted the veteran's claim for service 
connection for osteochondritis dessicans of the left knee and 
assigned an initial rating of 10 percent effective from the 
day following his discharge from the military.  The RO 
subsequently issued another decision in September 1946 
increasing the rating for the left knee disability from 10 to 
20 percent.  But in November 1947, the RO proposed to sever 
service connection and later did in a January 1948 decision.  
The RO sent the veteran notice of the severance later 
that month, and he did not appeal.

Several years later, in November 1975, the RO in Montgomery, 
Alabama, the state where the veteran had moved to, denied his 
petition to reopen his claim for service connection for his 
left knee disability.  And after being notified of that 
decision in December 1975, he again did not appeal.

The veteran more recently filed another petition to reopen 
the claim in November 1998.  The RO denied his petition in 
March 1999, and he appealed the decision to the Board of 
Veterans' Appeals (Board).

In his April 1999 Substantive Appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board.  He later indicated in July 1999 that he wanted a 
video-conference hearing, and the RO scheduled his hearing 
for August 2000 and sent him a letter notifying him of the 
exact date, time, and location of the hearing.  However, he 
contacted the RO prior to the hearing and asked to reschedule 
it.  So the RO rescheduled the hearing for January 2002.  But 
on the date that he was to appear for his hearing, he failed 
to report, and he has not contacted VA during the months 
since to explain his absence or again request that his 
hearing be rescheduled.  Consequently, the Board deems his 
request for a video-conference hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2001).


REMAND

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  But it is possible to 
reopen a previously denied claim by submitting evidence that 
is both new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  It also is possible to completely 
overturn an earlier unappealed decision by showing that it 
was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a).

Although the veteran did not timely appeal either the January 
1948 decision that severed service connection for 
osteochondritis dessicans of his left knee or the November 
1975 decision that denied his petition to reopen this claim, 
the RO did not discuss the applicable laws and regulations 
for reopening previously denied claims (which were not 
appealed) when issuing its rating decision in March 1999 
or even in the April 1999 Statement of the Case (SOC).  
Rather, the RO only listed the provisions concerning service 
connection, with no mention whatsoever of whether new and 
material evidence had been submitted to reopen the claim.  
And that is the threshold preliminary determination that 
first must be made.  The Board must determine whether new and 
material evidence has been submitted because it affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The RO therefore needs 
to provide the veteran an appropriate Supplemental Statement 
of the Case (SSOC) citing the laws and regulations governing 
claims to reopen and applying these laws and regulations to 
the specific facts of this case.  38 C.F.R. § 19.31 (2001).  
And this, in turn, will protect his procedural due process 
rights and prevent him for being unduly prejudiced in his 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

Of equal or even greater significance, though, is the 
possibility of overturning the January 1948 RO decision that 
severed service connection for the left knee disability.  The 
veteran's representative argued in a March 2001 brief that 
the correct steps were not taken by the RO in January 1948 to 
sever service connection, so the benefit should be 
reinstated.  But he also argued-aside from that, the theory 
of clear and unmistakable error (CUE) in that decision, and 
the RO has not had an opportunity to address this alternative 
theory for prevailing in this appeal.  And VA must consider 
all potential theories of entitlement when addressing a 
veterans' claim-particularly where, as here, if CUE is found, 
this would render the issue of whether the veteran has 
submitted new and material evidence moot because he 
automatically would be entitled to reinstatement of service 
connection and, as a further consequence, he would receive VA 
benefits and compensation retroactive to the date of the 
severance as if the RO never had done it.  
See, e.g., EF v. Derwinski, 1 Vet. App. 324 (1991); Douglas 
v. Derwinski, 2 Vet. App. 435 (1992); see also 38 C.F.R. 
§ 3.105(a) (2001).  This determination, however, first must 
be made by the RO, and the veteran and his representative 
must be given an opportunity to submit written or other 
argument in response to the RO's decision if it is determined 
that CUE was not committed.

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must adjudicate the issue of 
whether CUE was committed in the January 
1948 decision that severed service 
connection for osteochondritis dessicans 
of the left knee.  And in adjudicating 
this issue, the RO must address the 
various arguments made in the March 2001 
brief from the veteran's representative-
including insofar as whether there was 
compliance with the procedural and other 
steps necessary to sever a prior grant of 
service connection.

2.  The RO must provide the veteran an 
appropriate SSOC citing the laws and 
regulations for CUE and for reopening 
previously denied claims that were not 
timely appealed, and he must be given an 
opportunity to submit written or other 
argument in response prior to returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


